Citation Nr: 0902861	
Decision Date: 01/27/09    Archive Date: 02/09/09	

DOCKET NO.  05-00 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for bilateral 
sensorineural hearing loss, initially evaluated as 
noncompensably disabling prior to March 12, 2008, and as 10 
percent disabling thereafter. 

2.  Entitlement to an initial compensable evaluation for a 
history of duodenal ulcer with gastroesophageal reflux 
disease.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to 
October 2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, as well as from an August 2008 decision by the 
Appeals Management Center (AMC) in Washington, D.C.  

This case was previously before the Board in July 2007, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.

The appeal as to the issue of a current evaluation in excess 
of 10 percent for service-connected bilateral sensorineural 
hearing loss is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  Prior to March 12, 2008, the veteran exhibited no more 
than Level I hearing impairment in both her right and left 
ears.

2.  The veteran's service-connected duodenal ulcer with 
gastroesophageal reflux disease is and has been well-
controlled with medication, with no objective evidence of 
gastroesophageal reflux disease, or nausea, vomiting, 
hematemesis, melena, or dysphagia, or of pyrosis or 
regurgitation accompanied by substernal arm or shoulder pain 
productive of considerable impairment of health.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
service-connected bilateral sensorineural hearing loss prior 
to March 12, 2008 have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85 and Part 4, Code 6100 (2008).

2.  The criteria for an initial compensable evaluation for a 
history of duodenal ulcer with gastroesophageal reflux 
disease have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.31, 4.114, and Part 4, Codes 7305, 7346 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes her multiple contentions, 
including those offered during the course of a hearing before 
the undersigned Veterans Law Judge in April 2007, as well as 
both VA and private treatment records and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran in this case seeks an increased evaluation for 
service-connected bilateral sensorineural hearing loss, as 
well as for a history of duodenal ulcer with gastroesophageal 
reflux disease.  In pertinent part, it is contended that 
various manifestations of those disabilities are more severe 
than presently evaluated, and productive of a greater degree 
of impairment than is reflected by the respective schedular 
evaluations now assigned.

In that regard, disability evaluations, in general, are 
intended to compensate for the average impairment of earning 
capacity resulting from a service-connected disability.  They 
are primarily determined by comparing objective clinical 
findings with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2008).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  Moreover, while the Board 
must consider the veteran's medical history as required by 
various provisions under 38 C.F.R. Part 4, including Section 
4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 (1991)], the 
regulations do not give past medical reports precedence over 
current findings.

Where, as in this case, an appeal stems from an initial 
rating, VA must frame and consider the issue as to whether 
separate or "staged" ratings may be assigned for any or all 
of the retroactive period from the effective date of the 
grant of service connection to a prospective rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In the case at hand, in a rating decision of March 2004, 
service connection and respective noncompensable evaluations 
for bilateral sensorineural hearing loss and a history of 
duodenal ulcer with gastroesophageal reflux disease were 
granted effective from November 1, 2003, the date following 
the veteran's discharge from service.  The veteran voiced her 
disagreement with the assignment of the respective 
noncompensable evaluations, with the result that, in a rating 
decision of August 2008, the veteran's previous 
noncompensable evaluation for bilateral sensorineural hearing 
loss was increased to 10 percent, effective from March 12, 
2008, the date of a VA audiometric examination.  The current 
appeal ensued.

As regards the veteran's claim for an increased evaluation 
for service-connected bilateral sensorineural hearing loss, 
the Board notes that, at the time of a VA audiometric 
examination for compensation purposes in December 2003, the 
veteran gave a history of military noise exposure from 
aircraft and heavy equipment.  Audiometric examination 
revealed pure tone air conduction threshold levels, in 
decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
45
65
55
LEFT
20
40
65
60

Speech recognition ability was 94 percent in the veteran's 
right ear, and 92 percent in the left ear.  Such findings are 
commensurate with Level I hearing impairment in both the 
veteran's right and left ears.  The pertinent diagnosis noted 
was bilateral sensorineural hearing loss consistent with the 
veteran's reported history of military noise exposure.  

In May 2007, the veteran underwent an additional VA 
audiometric examination for compensation purposes.  However, 
that examination utilized W-22 rather than Maryland CNC Word 
Lists in evaluating the veteran's speech recognition ability, 
thereby rendering the examination inadequate for rating 
purposes.  See 38 C.F.R. § 4.85 (2008).

In July 2007, the veteran's case was remanded to the RO for 
additional development.  It was that remand which resulted in 
the March 2008 VA audiometric examination and 10 percent 
evaluation which is the subject of the REMAND portion of this 
decision.

Pursuant to applicable law and regulation, evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
(recognition) tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and  4000 cycles per second 
(Hertz).  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the Rating Schedule 
establishes 11 auditory acuity levels designated from Level I 
for essential normal acuity to Level XI for profound 
deafness.  38 C.F.R. § 4.85 and Part 4, Code 6100 (2008).

Pursuant to various holding of the United States Court of 
Appeals for Veterans Claims (Court), evaluations of service-
connected hearing loss involve for the most part a mechanical 
application of the Rating Schedule.  See Lindenmann v. 
Principi, 3 Vet. App. 345 (1992).  In that regard, based on 
the evidence of record, and, in particular, VA audiometric 
findings in December 2003, it is clear that, prior to March 
12, 2008, the veteran exhibited no more than Level I hearing 
impairment in her service-connected right and left ears.  
Such findings are commensurate with the noncompensable 
evaluation in effect prior to that date.  Accordingly, the 
veteran's claim for a compensable evaluation for service-
connected bilateral sensorineural hearing loss prior to March 
12, 2008 must be denied.  

Turning to the issue of an initial compensable evaluation for 
a history of duodenal ulcer with gastroesophageal reflux 
disease, the Board notes that, at the time of a VA general 
medical examination in December 2003, the veteran stated 
that, in 1990, she had been treated with Zantac for duodenal 
ulcer disease, though she had since been placed on Aciphex 
for treatment of that pathology.  According to the veteran, 
Aciphex controlled her symptoms, which primarily consisted of 
acid reflux.  When further questioned, the veteran denied any 
problems with nausea or vomiting, and similarly denied any 
melena or symptoms of reflux.  On physical examination, the 
veteran stood 62 inches tall, and weighed 188 pounds.  Her 
abdomen was soft and nontender, with bowel signs times four, 
and no evidence of organomegaly, masses, or hernias.  The 
pertinent diagnosis noted was of a history of duodenal ulcer 
with gastroesophageal reflux disease.

Private treatment records covering the period from April 2004 
to February 2007 show treatment during that time for 
gastroesophageal reflux disease, as well as for various 
unrelated medical problems.

At the time of a subsequent VA general medical examination in 
March 2008, which examination, it should be noted, involved a 
full review of the veteran's claims folder, the veteran 
voiced subjective complaints of dyspepsia.  Noted at the time 
was that the examiner had failed to discover any objective 
studies documenting the presence of gastroesophageal reflux 
disease.  Once again, it was noted that the veteran had been 
prescribed Aciphex for many years, and that a past medical 
history of reflux disease had been mentioned.  However, a 
diagnosis of gastroesophageal reflux disease was never 
officially established.  According to the examiner, he had 
reviewed the veteran's medical records, and, based on that 
review, for a period of at least three years, the veteran had 
not had any complaints of gastroesophageal reflux disease or 
acid reflux.  Nonetheless, she continued to take her Aciphex 
medication.  According to the veteran, in 1989 or 1990, she 
was found to have a "possible" duodenal ulcer, and was told 
that she might possibly have gastroesophageal reflux disease.  
At that time, the veteran was given Zantac which reportedly 
controlled her pain.  However, in 2000, the veteran's 
epigastric pain returned, and she began to take Aciphex.  
Reportedly, in November 2007, the veteran requested that she 
be changed from Aciphex to Nexium due to its lower cost and 
better coverage by the VA medical system.  Since that time, 
according to the veteran, she had taken Nexium, which 
controlled her acid reflux quite well, to the point where, as 
long as she took her medication, she did not have any 
symptoms.  When further questioned, the veteran indicated an 
intolerance for fried foods, chocolate, and gravy, with the 
result that she attempted to restrict her diet in order to 
avoid such foods.  She denied any problems with heartburn, 
and similarly denied problems with nausea, vomiting, 
hematemesis, melena, or dysphagia.

On physical examination, the veteran stood 5 feet 2 inches in 
height, and weighed 186 pounds.  Her abdomen was soft and 
spherical, with normal bowel sounds, and no evidence of 
palpable tenderness, masses, or organomegaly.  Nor was there 
any evidence of inguinal masses, hernias, or muscle wall 
abnormalities.  Noted at the time of examination was that an 
upper gastrointestinal series had been declined due to a 
prior allergic reaction on the part of the veteran to 
contrast media.  The pertinent diagnosis noted was of 
subjective dyspepsia, well controlled on monotherapy, with no 
objective documentation of gastroesophageal reflux disease.

Pursuant to applicable law and regulation, ratings under 
Diagnostic Codes 7301 to 7328 inclusive, 7331, 7342, and 7345 
to 7348 inclusive (which is to say, schedular ratings for the 
digestive system) are not to be combined with each other.  
Rather, a single evaluation is to be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
evaluation.  See 38 C.F.R. § 4.114 (2008).

In that regard, a 10 percent evaluation for service-connected 
duodenal ulcer disease is warranted where there is evidence 
of mild symptomotology, with recurring symptoms only once or 
twice yearly.  38 C.F.R. § 4.114, Code 7305 (2008).  A 
10 percent evaluation is, similarly, warranted where there is 
evidence of two or more symptoms of dysphagia, pyrosis, or 
regurgitation, accompanied by substernal or arm or shoulder 
pain productive of considerable impairment of health.  
38 C.F.R. § 4.114 and Part 4, Code 7346 (2008).  However, as 
is clear from the above, the veteran currently exhibits none 
of this symptomotology.  In point of fact, during the course 
of the current appeal, the veteran has exhibited no objective 
evidence of reflux disease, or of nausea, vomiting, 
hematemesis, melena, or dysphagia.  Nor have there been 
indications of pyrosis or regurgitation, or any substernal 
arm or shoulder pain.  Rather, based on the entire evidence 
of record, it is clear that the veteran's service-connected 
duodenal ulcer with gastroesophageal reflux disease is very 
well controlled on her current medication.  Under the 
circumstances, an increased rating for such pathology is not 
in order.

In reaching the above determinations, the Board has given due 
consideration to the provisions of 38 C.F.R. § 3.321(b)(1) 
(2008) governing the requirements for an extraschedular 
evaluation.  However, to date, there exists no evidence that, 
due exclusively to the veteran's service-connected 
sensorineural hearing loss or gastrointestinal pathology, she 
has experienced the marked interference with employment 
and/or frequent periods of hospitalization necessary to 
render impractical the application of the regular schedular 
standards, thereby necessitating referral to the Director, VA 
Compensation and Pension Service for consideration of an 
extraschedular rating.

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the veteran and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
veteran about the information and evidence that VA will seek 
to provide; and (3) inform the veteran about the information 
and evidence she is expected to provide.

For an increased compensation claim, Section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate the claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the veteran demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a percent (depending on the disability 
involved) based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life.  As with proper notice for an initial 
disability rating and consistent with the statutory and 
regulatory history, the notice must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) which are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
supra.

The Board finds that the VCAA notice requirements have been 
satisfied by correspondence dated in November 2003, August 
2004, March 2006, July 2007, and February 2008.  In those 
letters, VA informed the veteran that, in order to 
substantiate her claims for increased ratings, she needed to 
show that her service-connected disabilities had undergone an 
increase in severity.  To the extent there existed any error 
by VA in providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was 
nonprejudicial, in that it did not affect the essential 
fairness of the adjudicatory process.  In point of fact, 
based on a review of the entire file, it is clear that the 
veteran had a full understanding and/or actual knowledge of 
the elements required to prevail on her claims.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As to informing the veteran of which information and evidence 
she was to provide to VA, and which information and evidence 
VA would attempt to obtain on her behalf, VA informed her 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed her that, on her behalf, VA would 
make reasonable efforts to obtain records which not held by a 
Federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the veteran that she could 
obtain private records herself and submit them to VA.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
veteran's service treatment records, as well as both VA and 
private treatment records and examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

An initial compensable evaluation for bilateral sensorineural 
hearing loss prior to March 12, 2008 is denied.

An initial compensable evaluation for a history of duodenal 
ulcer with gastroesophageal reflux disease is denied.


REMAND

Remaining for adjudication is the issue of entitlement to a 
current evaluation in excess of 10 percent for service-
connected bilateral sensorineural hearing loss.  However, a 
proper consideration of that issue will require further 
examination of the evidence of record, in addition to a more 
studied application of the pertinent law and regulations.  

In that regard, and as noted above, in response to the 
Board's July 2007 remand, the veteran was afforded an 
additional VA audiometric examination for compensation 
purposes in March 2008.  That examination yielded pure tone 
air conduction threshold levels, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
45
65
55
LEFT
25
45
70
60


The pure tone threshold average for the frequencies 1000, 
2000, 3000, and 4000 Hertz in the veteran's right ear was 48 
decibels, while that same average in the veteran's left ear 
was 60 decibels.  Speech recognition ability in the veteran's 
right ear was 84 percent, while speech recognition ability in 
the left ear was 80 percent.  Such findings, it should be 
noted, are consistent with Level II hearing impairment in the 
veteran's right ear, and Level IV hearing impairment in the 
left ear, and are commensurate with a noncompensable 
schedular evaluation.  However, based on a review of a 
September 2008 Supplemental Statement of the Case, which 
Statement encompassed the findings on the March 2008 VA 
audiometric examination, it would appear that, in 
adjudicating the veteran's entitlement to an increased rating 
for bilateral sensorineural hearing loss, the RO mistakenly 
took the speech recognition score in the veteran's right ear 
to be 80 percent, rather than the 84 percent actually noted 
on the examination report.  Such an error, it should be 
noted, would result in the assignment of Level III hearing 
impairment in the veteran's right ear, thereby justifying the 
10 percent evaluation now in effect for the veteran's 
service-connected bilateral sensorineural hearing loss.

Under the circumstances, and in light of the aforementioned 
error, it is clear that the RO must be afforded the 
opportunity to readjudicate the veteran's entitlement to a 
current compensable evaluation for her service-connected 
bilateral sensorineural hearing loss.  See 38 C.F.R. § 3.105 
(2008).  Accordingly, the case is REMANDED to the RO for the 
following action:

The RO should readjudicate the veteran's 
claim for a current increased evaluation 
for service-connected bilateral 
sensorineural hearing loss, specifically 
taking into account the pertinent pure 
tone and speech recognition findings 
obtained on VA audiometric examination in 
March 2008.  Special care should be taken 
to distinguish the appropriate findings 
for the veteran's right and left ears, 
and to apply the appropriate law and 
regulations to those pertinent findings.  
See 38 C.F.R. § 3.105 (2008).  Should the 
benefits sought on appeal remain denied, 
the veteran and her representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claim for benefits since the 
issuance of the most recent SSOC in 
September 2008.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2008).




	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


